Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are in the current application.
Claims 14-20 are withdrawn from consideration (see discussion, below).
Claims 1-13 are examined in the current application.

Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on May 7th 2021 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 7th 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2: The term “high” in line 1 is a relative term which renders the clam indefinite. The tern high is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not reasonably apprised of the scope of the invention. As a modifier of “oleic acid-containing oil”, it is unclear what standard is used, or to what oils is the oleic acid-containing oil is being compared in order to be considered high oleic acid-containing oil. Without introducing new matter, clarification and/or correction is/are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Tvernier et al., “Sequential Crystallization of High and Low Melting Waces to Improve Oil Structurin in Wax-based Oleogels” (from Royal Society of Chemistry Advances, 2017, 7, 12113). Evidenced by NPL “Typical Fatty-Acid Composition of Some Common Fats” (‘Gunstone’) (from http://web.pdx.edu/~wamserc/C336S12/fat.pdf).

Regarding claims 1, 4-10 and 12: Tvernier discloses an oleogel where 5wt% of a 1:1 binary wax blend of sunflower wax and rice bran wax gelatinize 95wt% non-hydrogenated olive oil (see Tvernier abstract; page 12114, right column; figures 1(a), 2(a), 3(a), 4(a), 5(a), 6(a)). Given the relative contents of the binary wax blend and olive oil recited in claim 1 are close enough to the relative amounts of the binary wax blend and olive oil in Tvernier, it would have been obvious to a skilled artisan that the amounts of ingredients recited in claim 1 are an obvious variants of that disclosed in Tvernier (see MPEP §2144.05).
As to the relative oiling off and back extrusion hardness values recited in claim 1: Tvernier discloses an oleogel where 5wt% of a binary wax blend of sunflower wax and rice bran wax gelatinize 95wt% olive oil, but fails to disclose the relative oiling off and back extrusion hardness values of the oleogel; However, given the fact the oleogel in Tvernier comprises the same constituents at obvious amounts to the oleogel recited in claim 1, it is examiner’s position that the relative oiling off and back extrusion hardness Tvernier. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Regarding claims 2 and 3: Tvernier discloses an oleogel where 5wt% of a binary wax blend of sunflower wax and rice bran wax gelatinize 95wt% olive oil (see Tvernier abstract; page 12114, right column; figures 1(a), 2(a), 3(a), 4(a), 5(a), 6(a)), which is known to comprise 78wt% oleic acid (see Gunstone page 2).

Claims 11 and 13 is rejected under 35 U.S.C. 103 as being obvious over Tvernier as applied to claims 1-10 and 12 above, and further in view of Loh et al., (USPub. 2007/0190186 A1).

Regarding claim 11: Tvernier discloses an oleogel where 5wt% of a 1:1 binary wax blend of sunflower wax and rice bran wax gelatinize 95wt% non-hydrogenated olive oil (see Tvernier abstract; page 12114, right column; figures 1(a), 2(a), 3(a), 4(a), 5(a), 6(a)), but fails to disclose 2-4wt%, or 3wt% binary wax; However, Loh discloses that Loh paragraphs [0015], [0031], [0045], [0051]; figure 1). Therefore, it would have been obvious to a skilled artisan to adjust the relative content of the wax in the oleogel in order to attain an oleogel with desired hardness, and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792